Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas A. Negley (reg. no. 70,362) on 9/7/2021.

The application has been amended as follows: 
11.	(currently amended):  An image encoding method comprising:
determining whether a 360-degree image includes a clipping region;
 based on determining that the 360-degree image includes  the clipping  region:
converting the 360-degree image into a projection image; and
encoding a first region of the projection image corresponding to  a non-clipping region of the 360-degree image; and
encoding flag information indicating whether the 360-degree image includes the clipping region based on the determining of whether the 360-degree image includes the  clipping region ;

wherein a second region of the projection image corresponding to the clipping region of the 360-degree image is based on at least part of the first region which is adjacent to the second region, and
wherein the second region of the projection image is not determined and the first region of the projection image is all of the 360-degree image when it is not determined that the 360-degree image includes the clipping region.

Allowable Subject Matter
Claims 1-4, 7-9 and 11-15 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the amended limitations above in conjunction with the remaining claim limitations. These limitations are described in paragraphs [0115]-[0118], fig. 5B and fig. 7 of the Applicant’s Specification as filed. 
Dependent claims 2-4, 7, 9 and 12-15 are also allowed as a result of being dependent on claims 1, 8 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW K KWAN/Primary Examiner, Art Unit 2482